HARDY, Judge.
This is an action by plaintiff for property damages to its truck resulting from an automobile accident. Defendant, New York Fire & Marine Underwriters, Inc., has appealed from judgment in favor of plaintiff.
This suit was consolidated for purposes of trial and appeal with the suit of Parnell et al. v. Stringfellow et al., La.App., 198 So.2d 507, which has been this day decided.
For the reasons set forth in the opinion in the above numbered and styled case, íe-ported in La.App., 198 So.2d 507, the judgment appealed from is annulled, set aside and reversed, and
It is now ordered, adjudged and decreed that there be judgment in favor of defendant-appellant, New York Marine Underwriters, Inc., rejecting plaintiff’s demands at its cost.